


Exhibit 10.18

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is made this 6th day
of November, 2014, by and among Summer Infant (USA), Inc. (“SI USA”), Summer
Infant, Inc. (“SII”, and together with SI USA the “Company”) and Paul Francese
(“Francese”).

 

RECITALS

 

This Agreement is made in light of, and in consideration of, the following facts
and circumstances which form a material part of this Agreement:

 

A.                                    Since September 10, 2012, Francese has
been employed by the Company as Chief Financial Officer.

 

B.                                    Francese is a party to a Non-Competition,
Non-Disclosure and Developments Agreement dated July 10, 2013 (“Restrictive
Agreement”), a copy of which is attached hereto as Exhibit A.

 

C.                                    The Company and Francese have mutually
agreed upon Francese’s resignation from employment and that Francese’s last day
of employment shall be November 30, 2014.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.                                      Francese and the Company agree that the
last date of Francese’s employment is November 30, 2014 (the “Separation Date”)
at which time Francese shall resign from all offices and directorships held in
the Company and any subsidiaries of the Company, provided that Francese shall no
longer have the responsibilities as Chief Financial Officer of the Company as of
November 10, 2014.  Provided that Francese performs his obligations hereunder
and does not revoke this Agreement as set forth in Paragraph 8(c), Francese will
be employed as a full time employee and make himself available to the Company
for reasonable transition purposes at the Company’s request during the period
from the date hereof through the Separation Date. Francese will be paid all
earned wages, accrued but unpaid vacation benefits, and reimbursements through
the Separation Date by the next regular pay date after the Separation Date.

 

2.                                      In accordance with the provisions of
Section 2 (b) (i) of the Restrictive Agreement, the Company does hereby and
herewith notify Francese that it will exercise its right to extend the
Non-Compete Period (as defined in the Restrictive Agreement) from and after the
Separation Date for a period commencing on December 1, 2014 and continuing
through and including March 31, 2015 (the “Restricted Period”). The Company
acknowledges and agrees that as a result of its exercise of its right to extend
the Non-Compete Period (as defined in the Restrictive Agreement), Francese is
entitled to receive the consideration set forth in Section 2(b)(i) of the
Restrictive Agreement; specifically, an amount equal to fifty-percent (50%) of
Francese’s base salary during the Restricted Period,

 

--------------------------------------------------------------------------------


 

payable in bi-weekly installments on such dates as his base salary would
otherwise be paid by the Company in accordance with its regular payroll
procedures, less applicable deductions and withholdings.  Payment will commence
on the next regular pay day following November 30, 2014, provided that Francese
has not revoked the Agreement as set forth in in Paragraph 8(c). All provisions
of the Restrictive Agreement that survive the termination of Francese’s
employment shall remain in full force and effect and Francese does hereby
acknowledge his obligations under the Restrictive Agreement and agrees to honor
and abide by the terms thereof.

 

3.                                      In consideration of the execution,
delivery, non-revocation of this Agreement by Francese and in consideration of
the covenants and promises of Francese set forth herein, including, without
limitation, the release provided by Francese to the Company pursuant to
Paragraph 8 below (the “Release”), the Company shall provide to Francese the
following separation consideration (“Release Consideration”):

 

(a)                                 For a period commencing on December 1, 2014
and continuing through and including March 31, 2015, the Company shall pay to
Francese an amount equal to fifty-percent (50%) of his base salary (the
“Severance Payments”).  The Severance Payments will commence on the next regular
pay day following November 30, 2014, provided Francese has not revoked the
Agreement as set forth in Paragraph 8(c).  The Severance Payments will be
payable in bi-weekly installments on such dates as Francese’s base salary would
otherwise be paid by the Company in accordance with its regular payroll
procedures, less applicable deductions and withholdings;

 

(b)                                 The Company agrees to the immediate vesting
of two thousand (2,000) restricted shares of stock under the award originally
granted on March 4, 2014, and three thousand, seven hundred and fifty (3,750)
shares of stock options under the award originally granted  March 4, 2014.  In
addition, the Company agrees that the exercise period for Francese’s vested and
outstanding stock options will be extended for an additional six (6) months from
the expiration date set forth in the relevant equity plan covering the options,
such expiration date now being August 30, 2015. Francese’s ability to sell such
restricted stock and/or exercise such options and/or engage in “cashless”
transactions shall be subject to any current Company-imposed “blackout” or
similar restrictions;

 

(c)                                  Continuance for a period commencing on
December 1 and continuing through and including March 31, 2015, of all medical,
dental and vision health benefits which Francese has elected to receive from or
through the Company as of October 31, 2014, on the same terms and with the same
level of contributions required from both the Company and Francese, as existed
on that date;

 

(d)                                 Pay out in an amount equivalent to any
unused, accrued PTO time that Francese has as of the Separation Date; and

 

(e)                                  The Company will provide, at its expense,
for Francese to receive outplacement services with an outplacement provider used
by the Company for a period of up to twelve (12) months following the Effective
Date as defined in Paragraph 8(c) of this Agreement.

 

2

--------------------------------------------------------------------------------


 

(f)                                   The Separation Date shall be the date of
the “qualifying event” under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”) and the Company will present Francese with information on
COBRA under separate cover.

 

4.                                      Francese understands, acknowledges and
agrees that he is receiving the Release Consideration set forth in Paragraph 3
in exchange for the Release set forth in Paragraph 7 and his agreement to honor
and abide by the terms and conditions of this Agreement, and is otherwise not
entitled to receive the Release Consideration.

 

5.                                      Francese acknowledges and agrees that
his participation in the Company’s 401(k) plan and his rights to benefits under
that plan following the Separation Date will be governed by the terms of that
plan.

 

6.                                      Except as set forth in this Agreement,
Francese acknowledges that any outstanding unvested awards under any
plan(s) maintained by the Company shall be treated in accordance with the
rules of the relevant plan and the terms of the relevant award.

 

7.                                      The release (“Release”) set forth in
this Paragraph 7 is effective as of the Effective Date of this Agreement.

 

(a)                                 In exchange for the consideration set forth
in Paragraph 3, Francese for himself and his agents, attorneys, successors, and
assigns, hereby releases and forever discharges the Company and its present
and/or former parents, affiliates, divisions, subsidiaries, predecessors,
successors and assigns as well as its and/or their present and former officers,
directors, shareholders, agents, counsel, insurers, and employees (collectively
the “Releasees”), to the fullest extent permitted by law, of and from all
actions, causes of action, suits, debts, dues, sums of money, damages,
judgments, executions, claims and demands which may be legally waived by private
agreement, in law or in equity, known or unknown, foreseen or unforeseen, which
he ever had, now has or which his heirs, executors, administrators, successors
and assigns (collectively with Francese, the “Releasors”) hereafter shall, can
or may have, upon or by reason of any matter, cause or thing arising at any time
up to the date of Francese’s execution of this Agreement.

 

(b)                                 The foregoing release by Releasors includes,
but is not limited to, any and all claims, individual or collective, arising on
or before Francese’s execution of this Agreement under the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq., Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000 et seq., the Civil Rights
Act of 1871, as amended, 42 U.S.C. § 1981 et seq., the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq., the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq., Family and Medical
Leave Act, 29 U.S.C. §2601 et seq. and all other federal, state and local laws,
including but not limited to the Rhode Island Fair Employment Practices Act,
R.I. Gen. Laws §§ 28-5-1 et seq., the Rhode Island Civil Rights Act of 1990,
R.I. Gen. Laws §§ 42-112-1 et seq., the Civil Rights of People with Disabilities
Act, R.I. Gen. Laws §§ 42-87-1 et seq., the Rhode Island Parental and Family
Medical Leave Act, R.I. Gen. Laws §§ 28-48-1 et seq., Rhode Island wage payment
laws, any Executive Orders (governing employment practices) which may affect the
Company, and all other federal, state and local laws, as each of the foregoing
have been or may be amended, and any and all claims arising under any other
federal, state or local statute, law, rule, regulation, or decision, including
claims for discrimination, harassment, retaliation,

 

3

--------------------------------------------------------------------------------


 

breach of contract, infliction of emotional distress, negligence, defamation or
slander, wrongful discharge in violation of public policy, and any and all other
common law claims, as well as any and all claims for attorneys’ fees and costs.

 

(c)                                  Francese acknowledges and agrees that the
Release Consideration he is receiving under this Agreement is sufficient
consideration to support the release of all entities and persons identified in
this Paragraph 7(a) of this Agreement, and that said Release Consideration is in
addition to anything of value to which Francese is entitled.

 

(d)                                 Francese agrees that he will not sue on, or
commence any proceedings relating to, any claim which would be released by this
Agreement, other than his participation in a governmental or state agency
investigation or proceeding as described in Paragraph 9.  If he subsequently
contests this Agreement for any reason, Francese agrees to first tender back to
the Company the payment being made to him under Paragraph 3.  Francese agrees
and represents that he has not filed, or caused to be filed, any claim or charge
with any court, adjudicative body, regulatory body, or agency arising out of his
employment or termination of employment.

 

(e)                                  Francese agrees and represents that: (i) he
has received all leave (paid or unpaid), compensation, wages, overtime if
applicable, bonuses, commissions, and/or benefits to which he may be entitled
and that no other amounts and/or benefits are due except as expressly provided
in this Agreement; (ii) has no known workplace injuries or occupational diseases
that he has not already reported to Company; (iii) has either been provided or
not been denied any leave requested under the Family and Medical Leave Act or
state law; (iv) is not eligible to receive payments or benefits under any other
severance pay policy, plan, practice or arrangement of the Company other than as
set forth herein; and (v) has not complained of and is not aware of any
fraudulent activity or any act(s) which would form the basis of a claim of
fraudulent or illegal activity by the Company.

 

(f)                                   Francese further waives and releases any
right to become, and agrees not to consent to become, a member of any class in a
case in which claims are asserted against the Company or the Releasees that are
related in any way to Francese’s employment or the termination of his employment
with Company.  If, without his prior knowledge and consent, Francese is made a
member of a class in any proceeding, he agrees to opt out of the class at the
first opportunity.

 

8.                                      Age Discrimination in Employment Act
(“ADEA”).  Because Francese is 40 years of age or older, the Company is advising
Francese of, and Francese acknowledges, the following:

 

(a)                                 Twenty-One (21) Day Consideration Period. 
Francese shall have twenty-one (21) days to consider and accept the terms of
this Agreement by fully executing it below, and returning it to the Company to
Mark Strozik’s attention at the address provided in Paragraph 12.  During this
twenty-one (21) day period and before signing this Agreement, Francese is
encouraged to consult with an attorney regarding the terms and provisions of
this Agreement at his own expense.  Francese may sign the Agreement of his own
volition prior to the conclusion of the twenty-one (21) day period.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Release of Age Discrimination in Employment
Act Claims.  By signing this Agreement, Francese waives any claims he has or
might have against the Company or the Releasees under the ADEA that accrued
prior to the date of Francese’s execution of the Agreement.

 

(c)                                  Revocation Period.  Francese shall have
seven (7) days from the date he signs this Agreement to change his mind and
revoke the agreement to waive claims of discrimination under the ADEA.  This
seven-day right of revocation does not apply to any other type of claim covered
by the release in Paragraph 7 above.  Any revocation within this period must
state “I hereby revoke my acceptance of our Agreement and General Release
related to claims under the Age Discrimination in Employment Act.”  The written
revocation must be delivered to provide written notice of revocation of this
Agreement to Mark Strozik’s attention, at the address provided in Paragraph 12
and must be postmarked within seven (7) calendar days of Francese’s execution of
this Agreement.  If Francese does not revoke this Agreement prior to the
expiration of this seven (7) day period, this Agreement shall take effect at
that time as a legally binding agreement between Francese and the Company on the
basis set forth herein (the “Effective Date”).

 

FRANCESE IS HEREBY ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
REVIEW AND CONSIDER THIS AGREEMENT AND IS HEREBY ADVISED IN WRITING TO CONSULT
WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT.

 

FRANCESE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS IN PARAGRAPH 3 ABOVE, FRANCESE FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE
AND RELEASE ALL CLAIMS FRANCESE HAS OR MIGHT HAVE AGAINST THE RELEASEES.

 

9.                                      Nothing in this Agreement, including but
not limited to the release of claims, proprietary information, confidentiality,
cooperation, and non-disparagement provisions, prevents Francese from filing a
charge or complaint with or from participating in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission, National Labor
Relations Board, or any other federal, state or local agency charged with the
enforcement of any laws.  By signing this Agreement, however, Francese is
waiving rights to individual relief based on claims asserted in such a charge or
complaint, except where such a waiver of individual relief is prohibited.  With
respect to any claim that cannot be released by private agreement, Francese
agrees to release and waive his right (if any) to any monetary damages or other
recovery as to such claims, including any claims brought on Francese’s behalf,
either individually or as part of a collective action, by any governmental
agency or

 

5

--------------------------------------------------------------------------------


 

other third party.  Notwithstanding the foregoing, this release Agreement does
not prohibit or bar Francese from providing truthful testimony in any legal
proceeding or from cooperating with, or making truthful disclosures to, any
governmental agency.

 

Even though Francese intends to release all claims that he may have existing at
the time of, or that Francese had prior to, the execution of this Agreement,
this Agreement does not release Francese’s right to (i) any vested 401(k) or
other retirement benefits to which he is or will be entitled, or (ii) any wages
Francese has earned on or before the date he executes this Agreement.  This
release does not extend to any claims Francese has made or may make for workers’
compensation or unemployment compensation.  Also, this Agreement does not
release claims that cannot be released as a matter of law.  For example, this
Agreement does not release claims under the Fair Labor Standards Act of 1938. 
Francese’s release set forth in this Agreement does not release any subsequent
breach of this Agreement.

 

10.                               From and after the Separation Date, Francese
shall not represent himself as an employee, officer, director or representative
of the Company or attempt to conduct business in the name or on behalf of the
Company or any of its subsidiaries.  Upon the Separation Date, Francese agrees
to promptly return all items of Company property he has or over which he has
control, including but not limited to all keys, records, lap top computer, cell
phone, designs, business plans, financial statements, manuals, memoranda, lists,
and other property delivered to or compiled by Francese by or on behalf of the
Company (or its subsidiaries) or its representatives, vendors, or customers that
pertain to the business of the Company (or its subsidiaries), all equipment
belonging to the Company, all code and computer programs and information of
whatever nature, tools, manuals, and any and all other materials, documents or
information, including but not limited to confidential information in his
possession or control, and that he will retain no copies thereof.  Likewise, all
correspondence, reports, records, charts, advertising materials, and other
similar data pertaining to the business, activities or future plans of the
Company (or its subsidiaries) that has been collected by Francese shall be
delivered promptly to the Company upon the Separation Date.

 

11.                               Francese and the Company (together referred to
as the “Parties”) mutually agree to maintain in strict confidence, and not to
disclose, the terms, conditions, amount, fact of, and circumstances leading to
the making of this Agreement, and any and all actions taken in accordance with
this Agreement, provided however, that : (a) Francese may disclose this
Agreement to his immediate family; (b) the Parties may disclose this Agreement
in confidence to their respective attorneys, accountants, auditors, tax
preparers, and financial advisors; (c) the Company may disclose this Agreement
as necessary to Company employees for business-related reasons, or to others to
fulfill standard or legally required corporate reporting or disclosure
requirements; and (d) the Parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by law
(including without limitation any disclosure requirement in connection with
Francese’s application for unemployment insurance).  Further, the Parties
represent that they have not disclosed the fact of, or the terms of this
Agreement and receipt of the payment described in Paragraph 3 to anyone, other
than the permitted disclosures referenced above, at any time prior to execution
of this Agreement.  Francese specifically acknowledges and agrees that he shall
not disclose the terms or existence of this Agreement to any current or former
Company

 

6

--------------------------------------------------------------------------------


 

employee in any manner, whether in writing or orally, directly or indirectly, or
by or through an agent, representative, attorney or any other such person.

 

In the event that any third party seeks to compel disclosure of this Agreement
by service of a subpoena or otherwise, Francese agrees to promptly notify the
Company and to limit any response to the specific information sought.

 

12.                               All notices, requests, consents and other
communications hereunder that are required to be provided, or that the sender
elects to provide, in writing, will be addressed to the receiving party’s
address set forth below or to such other address as a party may designate by
notice hereunder, and will be either (i) delivered by hand, (ii) sent by
overnight courier, or (iii) sent by registered or certified mail, return receipt
requested, postage prepaid.

 

If to the Company:

 

If to Francese:

 

 

 

Summer Infant (USA), Inc.

 

Paul Francese

Summer Infant, Inc.

 

[Address]

1275 Park East Drive

 

 

Woonsocket, Rhode Island 02895

 

 

Attn: Mark Strozik, SVP/ Human Resources

 

 

 

13.                               Francese acknowledges, represents and warrants
that he enters into this Agreement knowingly, voluntarily, free of duress or
coercion, and with a full understanding of all terms and conditions contained
herein.

 

14.                               Should any provision in this Agreement be
declared or determined to be illegal or invalid the validity of the remaining
parts, terms, or provisions shall not be affected and the illegal or invalid
part, term, or provisions shall be deemed not to be part of this Agreement.

 

15.                               This Agreement and the agreements referenced
herein, including the Restrictive Agreement, constitute the entire agreement
between the parties, and supersede all oral negotiations and any prior and other
writings with respect to the subject matter of this Agreement, and are intended
by the parties as the final, complete and exclusive statement of the terms
agreed to by them.

 

16.                               This Agreement shall be governed by and
construed in accordance with the laws of the State of Rhode Island.

 

17.                               This Agreement shall be binding upon the
parties and may not be amended, supplemented, changed, or modified in any
manner, orally or otherwise, except by an instrument in writing of concurrent or
subsequent date signed by the Company and Francese.

 

18.                               Francese agrees that he may not assign any of
his rights or delegate any of his duties under this Agreement.  The rights and
obligations of the Company shall inure to the benefit of the Company’s
successors and assigns.

 

7

--------------------------------------------------------------------------------


 

19.                               This Agreement shall not in any way be
construed as an admission by the Company that it has acted wrongfully with
respect to Francese and the specifically denies the commission of any wrongful
acts against the other.

 

20.                               Francese agrees that he will not make any
written or oral statement or take any action which he knows or reasonably should
know constitutes an untrue, disparaging, or negative comment concerning the
Company.  Likewise, the Company agrees to instruct all current officers and
current members of the Board of Directors not to make any written or oral
statement or take any action which they know or reasonably should know
constitutes an untrue, disparaging, or negative comment concerning Francese.

 

21.                               This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties execute this Agreement as of the date indicated
below.

 

I have read this Agreement and understand that if I sign it I will be giving up
important rights.  I have been given ample opportunity to consult with and
review this Agreement with an attorney of my choice.  By signing below, I
acknowledge that I willingly, voluntarily, and knowingly accept and agree to all
the terms and conditions of this Agreement.

 

 

/s/ Paul Francese

 

November 6, 2014

Paul Francese

 

Date

 

 

 

 

EMPLOYEE ID:

 

 

 

 

 

 

 

Summer Infant (USA), Inc. and

 

 

Summer Infant, Inc.

 

 

 

 

 

 

 

 

/s/ Carol Bramson

 

 

 

 

 

 

By:

Carol Bramson

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

Date:

November 6, 2014

 

 

 

 

 

 

Attachments:

 

 

Exhibit A: Non-Competition, Non-Disclosure and Developments Agreement dated
July 10, 2013

 

9

--------------------------------------------------------------------------------

 
